 HOTEL WESTWARD HOHotelWestwardHoandHotel and RestaurantEmployees and Bartenders Local Union 631,AFL-CIO. Case 28-CA-1850August 7, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNUpon a charge filed by Hotel and RestaurantEmployees and Bartenders LocalUnion 631,AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 28, issued acomplaint, datedMarch 14, 1969,' against HotelWestward Ho, herein called Respondent, allegingthat Respondent had engaged in and was engaginginunfair labor practices within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) oftheNationalLabor Relations Act, as- amended.Copies of the charge, complaint, and notice ofhearing before a Trial Examiner were duly servedupon Respondent.With respect to the unfair labor practices, thecomplaintalleges, insubstance, that on or aboutFebruary 18, the Union was duly certified by theBoard' as the exclusive bargaining representative ofRespondent'semployeesintheunitfoundappropriate,' and that since on or about March 7,Respondent has refused and is refusing to bargaincollectivelywith the Union as such exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On April 4,Respondent filed its answer, admitting in part anddenying in part the allegations of the complaint.On April 11, the General Counsel filed with theRegionalDirector for Region 28 a motion forsummary judgment and issuance of Board Decisionand Order. By Order, dated April 11, the ActingRegionalDirectorforRegion 28 referred theGeneralCounsel'smotion to the Board. In hismotion, the General Counsel requests that the Boardtake official notice of the records and documents inCase 28-RC-1699, and alleges that the pleadingshave not raised any factual issues not previouslydetermined by the Board in the representationproceeding.The motion further requests that theallegationsof the complaint be deemed to beadmitted to be true and so found without a hearingbeing held, and that the Boardissue aDecision andOrder, containing findings of fact, conclusions oflaw, and a remedial order. Thereafter, on April 16,the Board issued an order transferring proceeding tothe Board and notice to show cause. On May 12,Respondent filed its response tomotion for9summary judgment and petition for reconsideration,alleging that recent case precedent, not available atthetimeoftherepresentationproceeding,demonstrates the inappropriateness of the unitfinding herein and raises material and substantialissuesof fact which can only be resolved by ahearing. Respondent further requests that the Boardreconsider this unit determination, which it contendsisbased upon extent of organization and is contraryto applicable Board precedent. On May 26, theGeneralCounselfiledacounterstatementtoRespondent's response tomotion for summaryjudgment in which he contends that the Board's unitdetermination is supported by the record andapplicable case precedent and urges that his motionfor summary judgment be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.RULINGS ON THE MOTION FOR SUMMARYJUDGMENT AND RESPONDENT'S PETITION FORRECONSIDERATIONIn its Response to the General Counsel's Motionfor Summary Judgment, Respondent contends,interalia,that a hearing is required to resolve materialand substantial issues of fact arising out of theconflict between the unit determination, in Case28-RC-1699, and recent case precedent involvinghotel and restaurant employees in the Phoenix area.RespondenthasalsoaskedthattheBoardreconsider its Decision in Case 28-RC-1699,allegingthat the Board's unit determination contravenesSection 9(c)(5) of the Act and is also contrary toapplicable Board precedent. In our opinion, there isno merit in Respondent's contentions.The record before us establishes that onSeptember 5, 1967, the Union filed a petition inCase 28-RC-1699, seeking a unit of all kitchendepartment employees employed at Respondent'sPhoenix,Arizona hotel.'After.ahearing, theRegional Director for Region 28 issued a Decisionand Direction of Election on October 26, 1967, inwhich he found appropriate for bargaining thefollowing unit of employees:Allkitchendepartment employees, includingcooks, cooks' helpers, pantry workers, butchers,bakers, kitchen helpers, dishwashers and kitchenporters;excluding all employees of all otherdepartments, office clerical employees, watchmen,guards, professional employees, the chef, and allother supervisors as defined by the Act.On or about November 18, 1967, Respondentfiledwith the Board a Request for Review of the'Unless otherwise noted,all dates are in 1969.'DecisionandOrder inHotelWestwardHo.Case 28-RC-1699(unpublished).'171NLRB No. 173.'Thenion described the unit as follows:allcooks, cooks'helpers,pantry workers,butchers,bakers, kitchen helpers, dishwashers,kitchenporters, cafeteria workers; excluding all others, guards,watchmen, officeclericals, office supervisors as defined in the Act.178 NLRB No. 4 10DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director's findings. The Board granted theRequest for Review and on June 13, 1968, theBoard issued its Decision on Review' affirming theRegionalDirector'sunitdetermination.Pursuantthereto, an election by secret ballot was conductedon August 7, 1968, among the employees in theunit, described above, in which 16 votes were cast infavor of the Union, 4 were cast against, and 1 ballotwas challenged. Thereafter, Respondent filed timelyobjections to conduct affecting the results of theelection.On September 9, 1968, the RegionalDirectorforRegion 28 issued a SupplementalDecisiononObjectionsandCertificationofRepresentative in which he overruled Respondent'sobjections and issued a certification to the Union. ARequest for Review of the Regional Director'sSupplemental Decision was filed with the Board byRespondent, and on October 23, 1968, the Board,by telegraphic order, remanded the case to theRegionalDirectorforhearingononeofRespondent'sobjections.`Pursuantthereto,ahearing on Respondent's objection was conductedbefore a Board Hearing Officer, and on November25, 1968, the Hearing Officer issued his report onobjections to conduct affecting the results of electionwith findings and recommendations in which herecommended that the objection be overruled.Respondent filed exceptions to the Hearing Officer'sreport, and on February 18 the Board issued itsDecisionandOrder adopting the findings andrecommendations of the Hearing Officer.' In itsDecision,theBoard also determined that theUnion's certification was to become effective as ofthe date of the Decision.On or about February 20, the Union requestedthatRespondentcommence bargaining on acontract covering employees in the certified unit. Byletter dated March 7, Respondent advised the Unionthat it considered the unit to be inappropriate, andtherefore,itwasdecliningtherequestforbargaining.Respondent admits in its answer to the complaintthat the Union has been certified by the Board astheexclusivebargainingrepresentativeofRespondent's employees in a unit found appropriateby the Board and that on or about February 20, andthereafter, theUnion, as the certified bargainingrepresentative of Respondent's kitchen departmentemployees,requestedthatRespondentbargaincollectivelywith respect to rates of pay, wages,hoursofemployment,andothertermsandconditionsof employment for such employees.Respondent further admits that in a letter to theUnion, dated March 7, it set forth reasons why itconsidered the certified unit to be inappropriate, andon the basis of these reasons, Respondent refused tobargain with respect to such a unit.1171NLRB No. 173.'As to the remaining three objections,the Board denied review as to twoand deferred ruling on the other.'TheBoard also determined that the objection upon which it haddeferred ruling was properly overruledby theRegional Director.In essence, Respondent's position is that the unitfound appropriate by the Board is in conflict withSection 9(c)(5) of the Act and applicable Boardprecedent.Respondent answers by arguing that itscontention is at least in part supported by caseprecedent which was not in existence at the time oftherepresentationproceedingand that suchprecedent has raised material and substantial issuesof fact which can only be resolved by a hearing.We find no merit in Respondent's contentions. Asindicated,above,theappropriatenessofthepetitionedforunitwas fully litigated in theunderlying representation proceeding, and on thebasis of a complete record, the Board found inagreementwiththeRegionalDirectorthatRespondent's kitchen department employees possessaseparatecommunity of interest sufficient towarrant the conclusion that a unit confined to sucha grouping of employees was appropriate. In itsDecision,' the Board enumerated the unit factorsupon which the determination was made, and alsoexpressly pointed out that no reliance was placedupon the extent of the Union's organization inreaching this conclusion. In view of the foregoing,we believe it is abundantly clear that the unitdetermination herein in no way contravenes Section9(c)(5) of the Act. It is likewise clear that this unitdeterminationdoes not conflict with applicableBoard precedent. It should be noted that in arepresentation proceeding the Board's function is todeterminewhether the petitioned for unit isanappropriategroupingofemployees.Insuchcircumstances, the Board does not deem it necessarytodeterminewhatwould constitute themostappropriate unit.Nor does it pass upon whetherother groupings of employees might also be found tobe appropriate. Since in each case, the scope of theBoard's inquiry is limited to the request before itand the determination is based upon the particularrecordfacts,itisnotunusualthatunitdeterminationswillvaryevenwhen involvingemployees in the same basic industry. However, thisisnot to say that because different groupings ofemployees may be found to constitute appropriateunits, the Board is not applying uniform standardsinmaking its unit determinations. On the contrary,in each instance the Board considers the request inlight of established unit factors and, on the basis ofthese factors makes a determination as to whetherthere is a separate community of interest among theemployees sought sufficient to warrant a finding ofappropriateness. In our judgment, Respondent hasfailed to recognize this distinction in contending thatthe unit finding in this proceeding is in conflict withother unit findings involving employees in the hoteland restaurant industry. In effect, Respondent isarguing for the establishment of a rule which wouldfixthe type of units available in a particularindustry without regard to the conditions present inthe individual case. Such an approach has been'See fn.5, supra. HOTEL WESTWARD HOexpressly rejected by the Board 9 In the cases" reliedupon by Respondent to establish the allegedinconsistency, the same unit considerations wereapplied in the same manner as were applied here,and there is no evidence that the unit finding in thisproceeding represents a departure from establishedBoard precedentTherefore, on the basis of theforegoingand the entire record, we find thatRespondent has not demonstrated the existence ofany newly discovered or previously unavailableevidence raisingmaterial and substantial issues offactNor has the Respondent offered to adduce anyevidencewhichwould require that the Boardreexamine the Decision made in the representationproceedingAccordingly, Respondent's Petition forReconsideration of the Decision is hereby deniedFurther, inasmuch as Respondent has either fullylitigatedor had the opportunity to litigate thesematters in the representation case, we find thatRespondent has not raised any issue which isproperlytriableinthisunfairlaborpracticeproceedingAll material issues having been either decided bytheBoard or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner Accordingly, the GeneralCounsel'sMotion for Summary Judgment andIssuance of Board Decision and Order is grantedOn the basis of the record before it, the Boardmakes the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhasbeen,anArizona corporation having itsprincipal office and place of business in Phoenix,Arizona,where it is engaged in the business ofoperatingahotel,providingaccommodations,restaurant and related servicesDuring the pastyear,Respondent, in the course and conduct of itsoperations, sold goods and services the gross valueof which exceeded $500,000 and purchased and haddelivered goods and material valued in excess of$50,000 at its place of business in Phoenix, Arizona,directly from States of the United States other thanthe State of Arizona During the same period inexcessof25percentofRespondent'sguestsremained less than 1 monthRespondent admits, and we find, that it is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate the'John Hammonds and Roy Winezardner Partners d/b/a 77 OperatingCompany d/b/a Holiday Inn Restaurant160 NLRB 927"ContrarytoRespondents contention and for the reasons heretoforestated recent Decisions by the Regional Director for Region 28 have notestablished a pattern of bargaining for hotel and restaurant employees inthe Phoenix area which can be construed as having an overriding effectupon the validity of the original unit finding hereinpurposesof the Actto assert jurisdiction hereinIITHE LABOR ORGANIZATION INVOLVED11Hotel and Restaurant Employees and BartendersLocal Union631, AFL-CIO,is a labor organizationwithin the meaning of Section 2(6) and(7) of theActIIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThefollowingemployeesatRespondent'sPhoenix,Arizona,hotel,constituteaunitappropriate for collective bargaining within themeaning of the ActAllkitchendepartment employees, includingcooks, cooks' helpers, pantry workers, butchers,bakers, kitchen helpers, dishwashers and kitchenporters,excluding all employees of all otherdepartments, office clerical employees, watchmen,guards, professional employees, the chef, and allother supervisors as defined by the Act2The certificationOn August 7, 1968, a majority of the employeesofRespondent in said unit, in a secret-ballotelectionconducted under the supervision of theRegionalDirector for Region 28, designated theUnion as their representative for purposes ofcollective bargaining with Respondent, the BoardcertifiedtheUnion as the collective-bargainingrepresentative of the employees in said unit, and theUnion has continued to be the certified bargainingrepresentative at and since the refusal to bargain setforth belowB The Request to Bargain and Respondent'sRefusalCommencing on or about February 20, 1969, andcontinuing to date, the Union has requested thatRespondent bargain collectivelywith it as theexclusive collective-bargaining representative of alltheemployeesintheabove-describedunitCommencing on or about March 7, 1969, andcontinuing to date, Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unitAccordingly, we find that the Union was dulycertified as the collective bargaining representativeof the employees of Respondent in the appropriateunit described above, and that the Union at allrelevant times has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit, within the meaning of Section 9(a) of 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ActWe further find that Respondent has, sinceMarch 7, 1969, refused to bargain collectively withthe Union as the exclusive bargaining representativeof its employees in the appropriate unit, and that,by such refusal, Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerceTHE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunitand embody in a signed agreement anyunderstanding reachedInorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith theUnion as the recognized bargainingrepresentative in the appropriate unit SeeMar-JacPoultry Company Inc136 NLRB 785,CommerceCompany d/b/a Lamar Hotel140 NLRB 226, 229,enfd 328 F 2d 600 (C A 5), cert denied 379 U S817,BurnettConstructionCompany149NLRB1419, 1421, enfd 350 F 2d 57 (C A 10)CONCLUSIONS OF LAW1HotelWestward Ho is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act2HotelandRestaurantEmployeesandBartenders Local Union631, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act3All kitchendepartment employees employed atRespondent'sPhoenix,Arizona,hotel, includingcooks, cooks'helpers,pantryworkers, butchers,bakers, kitchen helpers, dishwashers, and kitchenporters, excluding all other employees of all otherdepartments, office clerical employees,watchmen,guards, professional employees,the chef, and allother supervisors as definedby theAct, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct4On February 18, 1969, and at all timesthereafter, the above-named labor organization hasbeen and is the certified and exclusive representativeof all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(a) of the Act5By refusing on or about March 7, 1969, and atall times thereafter to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct6 By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act7The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce,within themeaning of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,HotelWestward Ho, Phoenix, Arizona, its officers,agents, successors, and assigns, shallICease and desist from(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with Hotel and Restaurant Employeesand Bartenders Local Union 631, AFL-CIO, as theexclusive and duly certified bargaining representativeof its employees in the following appropriate unitAllkitchen department employees employed atRespondent's Phoenix, Arizona, hotel, includingcooks, cooks' helpers, pantry workers, butchers,bakers, kitchen helpers, dishwashers, and kitchenporters, excluding all other employees of all otherdepartments, office clerical employees, watchmen,guards, professional employees, the chef, and allother supervisors as defined by the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and if an HOTEL WESTWARD HOunderstandingisreached,embodysuchunderstanding is a signed agreement(b) Post at its Phoenix, Arizona, hotel, copies ofthe attached notice marked "Appendix" ii Copies ofsaidNotice, on forms provided by the RegionalDirector for Region 28, shall, after being dulysigned by Respondent's representative, be posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material(c)Notify said Regional Director for Region 28,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith"In the event that this Order is enforced by a decree of a United StatesCourt of Appeals there shall be substituted for the words a Decision andOrderthewordsaDecreeof the United States Court of AppealsEnforcing an Order13WE WILL NOT in any like or related manner interterewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the ActWEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreementThe bargaining unit isAll kitchen department employees employed at ourPhoenix,Arizona,hotel, including cooks, cooks'helpers,pantryworkers, butchers, bakers, kitchenhelpers, dishwashers, and kitchen porters, excludingallother employees of all other departments, officeclericalemployees,watchmen, guards, professionalemployees, the chef, and all other supervisors asdefined by the Act(Representative)(Title)APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatWE WILL NOT refuse to bargain collectively withHotel and Restaurant Employees and Bartenders LocalUnion 631, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit described belowDatedByHOTEL WESTWARD HO(Employer)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 7011 FederalBuilding& U S Courthouse, 500 Gold Avenue SW,Albuquerque,New Mexico 87101, PO Box 2146,Telephone 505-843-2508